ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-265, concluding that DANIELLE S. LEONARD of FREEHOLD, who was admitted to the bar of this State in 2010, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate), RPC 1.15(b) (failure to promptly deliver to the client property that the client is entitled to receive), RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent 1) should be supervised in the practice of law if she practices as a sole practitioner, 2) submit proof of her continued treatment by a psychiatrist, 3) submit proof of her continued participation in the New Jersey Lawyers Assistance Program, and 4) complete a course in law office management;
And good cause appearing;
It is ORDERED that DANIELLE S. LEONARD is hereby reprimanded; and it is further
ORDERED that if respondent continues to practice law and practices as a sole practitioner, she shall practice under supervision by an attorney approved by the Office of Attorney until the further Order of the Court; and it is further
ORDERED that respondent shall submit proof to the Office of Attorney Ethics of her continued treatment regimen by her psychiatrist and submit proof to the Office of Attorney Ethics of her continued participation in the New Jersey Lawyers Assistance Program, on a schedule to be determined by the Office of Attor*22ney Ethics and until the further Order of the Court; and it is further
ORDERED that respondent shall complete a course in law office management approved by the Office of Attorney Ethics and shall submit to the Office of Attorney Ethics proof of her successful completion thereof; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.